Citation Nr: 0318781	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  90-44 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for bilateral varicose 
veins, currently evaluated as 30 percent disabling, exclusive 
of a temporary, total convalescent rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Houston, Texas denying a compensable evaluation for bilateral 
varicose veins.  After the rating decision had been issued, 
the case was transferred to the RO in Indianapolis, Indiana 
and from there, to the RO in Louisville, Kentucky.

A June 1997 decision of the Board denied a compensable 
evaluation for bilateral varicose veins, an evaluation in 
excess of 10 percent for residuals of surgery to correct a 
right saphenous neuroma, and a temporary total rating beyond 
October 31, 1989 for a period of convalescence.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  On August 5, 1998, the Court, 
granting a joint motion of the Secretary of Veterans Affairs 
(Secretary) and the veteran, issued an order vacating the 
decision of the Board concerning the evaluation of bilateral 
varicose veins and dismissing the appeal concerning the 
remaining issues.

In March 1999, the Board remanded the claim concerning 
bilateral varicose veins to the RO with instructions to carry 
out certain additional development.  

In January 2002, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A hearing 
transcript is of record.

In a March 2001 rating decision, the evaluation of bilateral 
varicose veins was increased from noncompensable to 30 
percent, exclusive of a temporary, total convalescent rating.  
However, because the veteran is seeking the maximum 
evaluation available for this disability, his appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).

Review of the record shows that in more than one instance, 
the veteran has claimed entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  He asserted such a claim most 
recently in March 2002 by filing a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Individual 
Unemployability.  Entitlement to a TDIU has not been 
adjudicated by the RO, and the issue is not inextricably 
intertwined with the subject of this appeal.  Therefore, the 
issue is referred to the RO.


REMAND

When the Board remanded this claim in March 1999, it directed 
that certain development be undertaken.  This included 
obtaining copies of pertinent clinical records not previously 
secured.  Of particular concern, however, was that a new VA 
examination be obtained that would make the findings required 
to evaluate the disability under Diagnostic Code 7120, which 
concerns varicose veins.  The joint motion of the Secretary 
and the veteran granted by the Court in August 1998 referred 
to the kinds of findings that were needed.  The joint motion 
noted, as did the Board in March 1999, that provisions of the 
rating schedule concerning disabilities of the cardiovascular 
system, including Diagnostic Code 7120, had been revised as 
of an effective date of January 12, 1998, see 62 Fed. Reg. 
65,207-65,224 (December 11, 1997), and medical findings 
needed to evaluate the veteran's disability under the revised 
criteria as well as the former had to be obtained.  Hence the 
specific examination instructions set out by the Board in the 
March 1999 Remand.

The veteran was given a VA vascular examination in June 2000.  
Unfortunately, this study did not produce all of the findings 
necessary to evaluate the veteran's disability by the 
applicable criteria. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Moreover, the examination and related actions called for by 
the March 1999 Remand represent development that is required 
under the Veterans Claims Assistance Act of 2000 for claims 
that, as in this instance, were pending before VA as of its 
November 9, 2000 effective date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  Under 
the VCAA, VA has a duty to secure a medical examination or 
opinion if such is necessary to decide any claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

Before May 1, 2003, the Board would have sought to enforce 
the terms of the March 1999 Remand by developing such 
evidence itself, rather than remand the claim again, pursuant 
to authority granted to it by 38 C.F.R. § 19.9(a)(2) (2002), 
a final rule that went into effect on February 22, 2002.

However, the Circuit Court of Appeals for the Federal Circuit 
held on May 1, 2003 that when the Board readjudicates a claim 
on the basis of evidence obtained by the Board without first 
securing the claimant's waiver of initial consideration of 
that evidence by the agency of original jurisdiction, the 
claimant is denied the right under 38 U.S.C. § 7104(a) to 
"one review on appeal to the Secretary."  38 U.S.C.A. 
§ 7104(a) (West 2002).  Hence, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with the 
statute.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1346-48 (Fed. Cir. 2003).  

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  In other words, it is the policy of the Board 
that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.

Therefore, the Board will remand the claim.  A new VA medical 
examination complying with the directives issued by the Board 
in March 1999 should be obtained on remand.  The RO should 
review the new examination report and- - after also reviewing 
any new evidence otherwise submitted or obtained- - 
readjudicate the claim.  The RO is reminded that under the 
revised version of Diagnostic Code 7120, each lower extremity 
is rated separately and then the ratings are combined, with 
use of the bilateral factor if applicable.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 Note (2002).  Under former 
Diagnostic Code 7120, in contrast, a single evaluation is 
assigned for a bilateral disability.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  For varicose veins as 
manifested from January 12, 1998, the veteran is entitled to 
evaluation under revised Diagnostic Code 7120 if the result 
would be more favorable to his claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Green v. Brown, 10 Vet. App. 
111, 116-19 (1997); 38 U.S.C.A. § 5110(g) (West 2002).

First, however, the RO must ensure that the veteran and his 
representative are provided with the notice required by 
section 5103 of the Veterans Claims Assistance Act of 2000 
(VCAA) and described in section 3.159(b) of the implementing 
regulation concerning evidence that could substantiate the 
claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
also Quartuccio.  That notice must take account, in 
discussing the evidence that could substantiate the claim, 
both the former and the revised rating criteria concerning 
varicose veins.  The notice also must tell the veteran what 
his and VA's respective responsibilities are for securing the 
evidence.  Id.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter, by the RO, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1346-48 
(Fed. Cir. 2003).

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a vascular 
examination to determine the severity of 
his varicose veins disability.  The 
examiner should review all pertinent 
documentation in the claims file and 
should conduct all tests and studies 
thought necessary.  Unless medically 
contraindicated, involvement of the deep 
circulation should be assessed by 
testing, to include Trendelenburg's and 
Perthe's tests.

The report of the vascular examination 
should state separate findings for each 
lower extremity.  These should include 
findings denoting

(i)  whether varicose veins are present 
or absent above the knee and below the 
knee;

(ii)  the location of each varicose vein;

(iii)  a description of each varicose 
vein (e.g., sacculation or other 
distortion); 

(iv)  the dimensions (diameter, measured 
in centimeters) of each varicose vein;

(v)  whether there are manifestations of 
circulatory impairment, such as edema 
(including massive board-like edema), 
ulceration, pigmentation, discoloration, 
scarring, eczema, etc.; 

(vi)  whether the veteran has had 
symptoms related to the varicose veins 
such as aching and fatigue in the leg 
after prolonged standing or walking, 
relieved by elevation of the leg or with 
compression hosiery; constant pain at 
rest; pain or cramping on exertion; and

(vii)  whether testing reveals 
involvement of the deep circulation.

If possible, the examiner should 
differentiate in the examination report 
manifestations attributable to the 
postoperative residuals of the veteran's 
right saphenous vein neuroma, peripheral 
neuropathy, and diabetes mellitus from 
manifestations attributable to the 
varicose veins.  If the examiner is 
unable to differentiate such 
manifestations, the examination report 
should so state and explain the reason.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in 
any manner, the RO must take corrective 
action at once.

4.  After completing the above-requested 
actions and any other felt to be 
necessary, the RO should readjudicate 
the issue of entitlement to an increased 
evaluation for bilateral varicose veins, 
exclusive of a temporary, total 
convalescent rating.  In so doing, the 
RO should consider both former 
Diagnostic Code 7120 and Diagnostic Code 
7120 as revised effective January 12, 
1998 and, to the extent permitted by 
law, should grant the highest evaluation 
warranted by application of these rating 
provisions.  The veteran and his 
representative should be provided a 
supplemental statement of the case 
addressing the claim if it is not 
granted in full.  38 C.F.R. § 19.31 
(2002).  This document should include 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations.  An appropriate 
period of time should be allowed for 
response.  

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


